 1324 NLRB No. 160NOTICE: This opinion is subject to formal revision before publicationin the Board volumes of NLRB decisions. Readers are requested to
notify the Executive Secretary, National Labor Relations Board,
Washington, D.C. 20570, of any typographical or other formal er-
rors so that corrections can be included in the bound volumes.Madera Electric, Inc. and its alter ego William J.Whaley d/b/a Madera Electric, a sole propri-
etorship and International Brotherhood ofElectrical Workers, Local Union No. 570,
AFL±CIO. Case 28±CA±14349November 7, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSUpon a charge and amended charge filed by theUnion on May 1 and June 27, 1997, respectively, the
General Counsel of the National Labor Relations
Board issued a complaint on July 31, 1997, against
Madera Electric, Inc. and its alter ego William J.
Whaley d/b/a Madera Electric, a sole proprietorship,
the Respondent, alleging that it has violated Section
8(a)(1), (3), and (5) of the National Labor Relations
Act. Although properly served copies of the charges
and complaint, the Respondent failed to file an answer.On October 6, 1997, the General Counsel filed aMotion for Default Summary Judgment with the
Board. On October 9, 1997, the Board issued an order
transferring the proceeding to the Board and a Notice
to Show Cause why the motion should not be granted.
The Respondent filed no response. The allegations in
the motion are therefore undisputed.Ruling on Motion for Summary JudgmentSections 102.20 and 102.21 of the Board's Rulesand Regulations provide that the allegations in the
complaint shall be deemed admitted if an answer is not
filed within 14 days from service of the complaint, un-
less good cause is shown. In addition, the complaint
affirmatively notes that unless an answer is filed within
14 days of service, all the allegations in the complaint
will be considered admitted. Further, the undisputed al-
legations in the Motion for Summary Judgment dis-
close that the Region, by letter dated September 17,
1997, notified the Respondent that unless an answer
were received by September 24, 1997, a Motion for
Summary Judgment would be filed.In the absence of good cause being shown for thefailure to file a timely answer, we grant the General
Counsel's Motion for Default Summary Judgment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times, Madera Electric, Inc. (Re-spondent Madera), an Arizona corporation, with its
principal office and place of business in Tucson, Ari-
zona, has been engaged in the building and construc-
tion industry as a subcontractor performing electrical
work. During the 12-month period ending May 1,
1997, Respondent Madera, in the course and conduct
of its business operations, purchased and received at its
Tucson, Arizona facilities and jobsites, goods and ma-
terials valued in excess of $50,000 from other enter-
prises located in the State of Arizona, including Brown
Wholesale Electric Company, which other enterprises
had received these goods and materials directly from
points outside the State of Arizona.William J. Whaley d/b/a Madera Electric, a sole pro-prietorship (Respondent Madera Sole Proprietorship),
with its principal office and place of business in Tuc-
son, Arizona, is engaged in the building and construc-
tion industry as a subcontractor performing electrical
work. During the 12-month period ending May 1,
1997, Respondent Madera Sole Proprietorship, in the
course and conduct of its operations purchased and re-
ceived at its Tucson, Arizona facilities and jobsites,
goods and materials valued in excess of $50,000 from
other enterprises located within the State of Arizona,
including Brown Wholesale Electric Company, Cresent
Electric, and Border's Electric, each of which other en-
terprises had received these goods and materials di-
rectly from points outside the State of Arizona.We find that Respondent Madera and RespondentMadera Sole Proprietorship (collectively, the Respond-
ent) are each employers engaged in commerce within
the meaning of Section 2(2), (6), and (7) of the Act.About January 15, 1997, Respondent Madera ceaseddoing business as Madera Electric, Inc., and since
about that date, Respondent Madera Sole Proprietor-
ship has continued the business operations of Respond-
ent Madera in basically unchanged form, providing the
same service to the same customers, working out of
the same business location, and using the same equip-
ment as previously used by Respondent Madera. Based
on this conduct, Respondent Madera and Respondent
Madera Sole Proprietorship are, and have been at all
material times, alter egos of each other, and Respond-
ent Madera Sole Proprietorship has been a disguised
continuance of Respondent Madera, and both constitute
a single employer within the meaning of the Act.At all material times, the Union has been a labor or-ganization within the meaning of Section 2(5) of the
Act. 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
II. ALLEGEDUNFAIRLABORPRACTICES
The employees referred to in the collective-bargain-ing agreement described below constitute a unit appro-
priate for the purposes of collective bargaining within
the meaning of Section 9(b) of the Act.About October 7, 1992, Respondent Madera exe-cuted a ``Letter of Assent-A,'' thereby authorizing the
Saguaro Chapter, National Electrical Contractors Asso-
ciation (NECA) to act as its collective-bargaining rep-
resentative for all matters contained in the current or
any subsequent approved labor agreement with theUnion, which agreement incorporated by reference and
bound Respondent Madera to the terms of the Inside
Agreement which, by its terms, was effective from
April 1, 1994, to March 31, 1997 (the 1994±1997 In-
side Agreement), and which agreement was extended
through June 30, 1997, by and between the Union and
NECA.Respondent Madera, an employer engaged in thebuilding and construction industry, granted recognition
to the Union as the exclusive collective-bargaining rep-
resentative of the unit without regard to whether the
Union's majority status had ever been established
under the provisions of Section 9(a) of the Act, such
recognition being established by the 1994±1997 Inside
Agreement, pursuant to Section 8(f) of the Act.The 1994±1997 Inside Agreement, in the absence oftimely notice of termination by Respondent Madera,
automatically bound Respondent Madera to the succes-
sor agreement negotiated between the Union and
NECA which, by its terms, is effective from June 30,
1997, to March 31, 2000 (the 1997±2000 Inside
Agreement).At all material times, the Union, by virtue of Section9(a) of the Act, has been, and is now, the limited ex-
clusive representative of the unit for the purposes of
collective bargaining with respect to rates of pay,
wages, hours of employment, and other terms and con-
ditions of employment.About January 15, 1997, the Respondent withdrewrecognition of the Union as the limited exclusive col-
lective-bargaining representative of the unit, and since
that date, has failed and refused to continue in effect
or to be bound by all the terms and conditions of the
1994±1997 and the 1997±2000 Inside Agreements, in-
cluding, without limitation, failing and refusing to uti-
lize the Union's hiring hall for employee referrals for
employment in the unit. Since about January 15, 1997,
the Respondent changed the terms and conditions of
the unit, including, without limitation, their wages,
rates of pay, medical benefits, retirement benefits, va-
cation pay, training, overtime compensation, and other
benefits of the unit as set forth in the 1994±1997 and
the 1997±2000 Inside Agreements, and has failed and
refused, and continues to fail and refuse to abide by,
or adhere to, these agreements, by failing to applywages, hours, and other terms and conditions of em-ployment as set forth in these agreements, to the unit
employees of the Respondent. These subjects relate to
rates of pay, wages, hours of employment, and other
terms and conditions of employment of the unit and
are mandatory subjects of collective bargaining. The
Respondent engaged in these acts and conduct unilater-
ally, without prior notice to the Union, and without
having afforded the Union an opportunity to bargain
with the Respondent with respect to those acts and
conduct and the effects of such acts and conduct.About January 6, 1997, Respondent Madera termi-nated employee Anthony Clark, and on January 9,
1997, it terminated employees Mike Mattice, Steve
Stebner, and Hyrum Lappalainen, and since those
dates, has failed and refused, and continues to fail and
refuse, to reinstate them to their former or substantially
equivalent positions of employment. The Respondent
engaged in this conduct because the employees had
joined, supported, or assisted the Union, or engaged in
other concerted activities for the purposes of collective
bargaining or other aid and protection, and in order to
discourage employees from engaging in such activities
or other concerted activities for the purposes of collec-
tive bargaining or other mutual aid or protection.CONCLUSIONSOF
LAWBy the acts and conduct described above, the Re-spondent has interfered with, restrained, or coerced,
and is continuing to interfere with, restrain, or coerce
its employees in the exercise of the rights guaranteed
in Section 7 of the Act, and has thereby engaged in
unfair labor practices affecting commerce within the
meaning of Section 8(a)(1) and Section 2(6) and (7) of
the Act.In addition, by withdrawing recognition from theUnion about January 15, 1997, refusing to continue in
effect or be bound by the terms and conditions of the
1994±1997 and 1997±2000 Inside Agreements since
that date, and by unilaterally changing the terms and
conditions of the unit, the Respondent has also failed
and refused to bargain collectively with the Union as
the limited exclusive collective-bargaining representa-
tive of the unit, and has thereby engaged in unfair
labor practices affecting commerce within the meaning
of Section 8(a)(5) and Section 2(6) and (7) of the Act.By terminating Clark, Mattice, Stebner, andLappalainen, the Respondent has also discriminated,
and is continuing to discriminate, in regard to the hire,
tenure, or terms and conditions of employment of its
employees, thereby discouraging membership in a
labor organization, and has thereby engaged in unfair
labor practices affecting commerce within the meaning
of Section 8(a)(3) and Section 2(6) and (7) of the Act. 3MADERA ELECTRIC, INC.1To the extent that an employee has made personal contributionsto a fund that are accepted by the fund in lieu of the Respondent's
delinquent contributions during the period of the delinquency, the
Respondent will reimburse the employee, but the amount of such re-
imbursement will constitute a setoff to the amount that the Respond-
ent otherwise owes the fund.REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, we shall order it to cease
and desist and to take certain affirmative action de-
signed to effectuate the policies of the Act. We shall
order the Respondent to recognize the Union as the
limited exclusive collective-bargaining representativeof the unit and to comply with the terms and condi-
tions of the 1994±1997 and the 1997±2000 Inside
Agreements with the Union.We shall also order the Respondent to make wholeits unit employees for any loss of earnings, benefits,
and expenses ensuing from its failure to comply with
the terms and conditions of the 1994±1997 and 1997±
2000 Inside Agreements or its unilaterally changing
the terms and conditions of the unit since about Janu-
ary 15, 1997.Specifically, we shall order a reinstatement andbackpay remedy for those applicants who would have
been referred to the Respondent were it not for the Re-
spondent's failure to use the Union's hiring hall for
employees referrals for employment in the unit as pro-
vided in the 1994±1997 and 1997±2000 Inside Agree-
ments. J.E. Brown Electric
, 315 NLRB 620 (1994).The Respondent will have the opportunity to introduce
evidence on reinstatement and backpay issues at the
compliance stage. Id. Backpay shall be computed in
accordance with F.W. Woolworth Co
., 90 NLRB 289(1950), with interest as prescribed in New Horizons forthe Retarded, 283 NLRB 1173 (1987).In addition, we shall also order the Respondent torestore the employees' medical benefits and make the
employees whole, if applicable, by reimbursing them
for any expenses ensuing from the Respondent's un-
lawful conduct, as set forth in Kraft Plumbing & Heat-ing, 252 NLRB 891 fn. 2 (1980), enfd. 661 F.2d 940(9th Cir. 1981), with interest as prescribed in New Ho-rizons for the Retarded, supra. We shall further orderthe Respondent to make whole its unit employees by
making, if applicable, all delinquent, contractually re-
quired retirement fund contributions, including any ad-
ditional amounts due the funds in accordance with
Merryweather Optical Co., 240 NLRB 1213, 1216 fn.7 (1979). The Respondent shall also reimburse unit
employees for any expenses ensuing from its failure to
make the required contributions, as set forth in KraftPlumbing & Heating, supra, with interest as prescribedin New Horizons for the Retarded, supra.1Having found that the Respondent violated Section8(a)(5) and (1) by unilaterally changing rates of pay,vacation pay, training, and overtime compensation, weshall also order the Respondent to make the unit em-
ployees whole for any loss of earnings attributable to
its unlawful conduct. Backpay shall be computed in
accordance with Ogle Protection Service, 183 NLRB682 (1970), enfd. 444 F.2d 502 (6th Cir. 1971), with
interest as prescribed in New Horizons for the Re-tarded, supra.Finally, having found that the Respondent has vio-lated Section 8(a)(3) and (1) by discharging Anthony
Clark, Mike Mattice, Steve Stebner, and Hyrum
Lappalainen, we shall order the Respondent to offer
the discriminatees full reinstatement to their former
jobs, or, if those jobs no longer exist, to substantially
equivalent positions, without prejudice to their senior-
ity or any other rights or privileges previously enjoyed,
and to make them whole for any loss of earnings and
other benefits suffered as a result of the discrimination
against them. Backpay shall be computed in accord-
ance with F.W. Woolworth Co
., 90 NLRB 289(1950), with interest as prescribed in New Horizons forthe Retarded, supra. The Respondent shall also be re-quired to remove from its files any and all references
to the unlawful discharges, and to notify the
discriminatees in writing that this has been done.ORDERThe National Labor Relations Board orders that theRespondent, Madera Electric, Inc. and its alter ego
William J. Whaley d/b/a Madera Electric, a sole pro-
prietorship, Tucson, Arizona, its officers, agents, suc-
cessors, and assigns, shall1. Cease and desist from
(a) Withdrawing recognition from InternationalBrotherhood of Electrical Workers, Local Union No.
570, AFL±CIO as the limited exclusive collective-bar-
gaining representative of the appropriate unit or failing
or refusing to continue in effect or to be bound by all
the terms and conditions of the 1994±1997 and the
1997±2000 Inside Agreements, including, without limi-
tation, the provisions relating to use of the hiring hall
for employee referrals for employment in the unit,
wages, hours, rates of pay, medical benefits, retirement
benefits, vacation pay, training, and overtime com-
pensation. The appropriate unit consists of:The employees referred to in the collective-bar-gaining agreements between International Brother-
hood of Electrical Workers, Local Union No. 570,
AFL±CIO and the Saguaro Chapter, National
Electrical Contractors Association (NECA) effec-tive from April 1, 1994, to March 31, 1997 (the
1994±1997 Inside Agreement), and extended
through June 30, 1997, and from June 30, 1997,
to March 31, 2000 (the 1997±2000 Inside Agree-
ment). 4DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''(b) Terminating employees or failing or refusing toreinstate them to their former or substantially equiva-
lent positions of employment because they join, sup-
port, or assist the Union, or engage in other concerted
activities for the purposes of collective bargaining or
other aid and protection, or in order to discourage em-
ployees from engaging in such activities or other con-
certed activities for the purposes of collective bargain-
ing or other mutual aid or protection.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the
rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Recognize the Union as the limited exclusivecollective-bargaining representative of the unit and
comply with the terms and conditions of the 1994±
1997 and the 1997±2000 Inside Agreements with the
Union.(b) Make whole its unit employees for any loss ofearnings, benefits, and expenses ensuing from its fail-
ure to comply with the terms and conditions of the
1994±1997 and 1997±2000 Inside Agreements or its
unilaterally changing the terms and conditions of the
unit since about January 15, 1997, in the manner set
forth in the remedy section of this decision.(c) Offer immediate and full reinstatement to thoseapplicants who would have been referred to the Re-
spondent were it not for the Respondent's failure touse the Union's hiring hall for employee referrals for
employment in the unit, and make them whole, with
interest, in the manner set forth in the remedy section
of this decision.(d) Within 14 days from the date of the Order, offerAnthony Clark, Mike Mattice, Steve Stebner, and
Hyrum Lappalainen full reinstatement to their former
jobs or, if those jobs no longer exist, to substantially
equivalent positions, without prejudice to their senior-
ity or any other rights or privileges previously enjoyed.(e) Make Anthony Clark, Mike Mattice, SteveStebner, and Hyrum Lappalainen whole for any loss of
earnings and other benefits suffered as a result of the
discrimination against them, in the manner set forth in
the remedy section of this decision.(f) Within 14 days from the date of this Order, re-move from its files any and all references to the un-
lawful discharges, and within 3 days thereafter notify
Anthony Clark, Mike Mattice, Steve Stebner, and
Hyrum Lappalainen in writing that this has been done
and that the discharges will not be used against them
in any way.(g) Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination
and copying, all payroll records, social security pay-
ment records, timecards, personnel records and reports,and all other records necessary to analyze the amountof backpay due under the terms of this Order.(h) Within 14 days after service by the Region, postat its facility in Tucson, Arizona, copies of the at-
tached notice marked ``Appendix.''2Copies of the no-tice, on forms provided by the Regional Director for
Region 28, after being signed by the Respondent's au-
thorized representative, shall be posted by the Re-
spondent and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced or covered by any othermaterial. In the event that, during the pendency of
these proceedings, the Respondent has gone out of
business or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since May 1, 1997.(i) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.Dated, Washington, D.C.November 7, 1997
llllllllllllllllllWilliam B. Gould IV, Chairman
llllllllllllllllllSarah M. Fox, Member
llllllllllllllllllJohn E. Higgins, Jr., Member
(SEAL)NATIONALLABORRELATIONSBOARDAPPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
withdraw recognition from Inter-national Brotherhood of Electrical Workers, Local 5MADERA ELECTRIC, INC.Union No. 570, AFL±CIO as the limited exclusive col-lective-bargaining representative of the appropriate unit
or fail or refuse to continue in effect or to be bound
by all the terms and conditions of the 1994±1997 orthe 1997±2000 Inside Agreements. The appropriate
unit consists of:The employees referred to in the collective-bar-gaining agreements between International Brother-
hood of Electrical Workers, Local Union No. 570,
AFL±CIO and the Saguaro Chapter, National
Electrical Contractors Association (NECA) effec-
tive from April 1, 1994, to March 31, 1997 (the
1994±1997 Inside Agreement), and extended
through June 30, 1997, and from June 30, 1997,
to March 31, 2000 (the 1997±2000 Inside Agree-
ment).WEWILLNOT
terminate employees or fail or refuseto reinstate them to their former or substantially equiv-
alent positions of employment because they join, sup-
port, or assist the Union, or engage in other concerted
activities for the purposes of collective bargaining or
other aid and protection, or in order to discourage em-
ployees from engaging in such activities or other con-
certed activities for the purposes of collective bargain-
ing or other mutual aid or protection.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
recognize the Union as the limited exclu-sive collective-bargaining representative of the unit and
comply with the terms and conditions of the 1994±
1997 and the 1997±2000 Inside Agreements with the
Union.WEWILL
make our unit employees whole for anyloss of earnings, benefits, expenses ensuing from our
failure to comply with the terms and conditions of the
1994±1997 and 1997±2000 Inside Agreements or our
unilaterally changing the terms and conditions of the
unit since about January 15, 1997.WEWILL
offer immediate and full reinstatement tothose applicants who would have been referred to us
were it not for our failure to use the Union's hiring
hall for employee referrals for employment in the unit,
and we will make them whole, with interest.WEWILL
, within 14 days from the date of theBoard's Order, offer Anthony Clark, Mike Mattice,
Steve Stebner, and Hyrum Lappalainen full reinstate-
ment to their former jobs, or, if those jobs no longer
exist, to substantially equivalent positions, without
prejudice to their seniority or any other rights or privi-
leges previously enjoyed.WEWILL
make Anthony Clark, Mike Mattice, SteveStebner, and Hyrum Lappalainen whole for any loss of
earnings and other benefits suffered as a result of the
discrimination against them.WEWILL
, within 14 days from the date of theBoard's Order, remove from our files any and all ref-
erences to the unlawful discharges, and WEWILL
with-in 3 days thereafter notify Anthony Clark, Mike
Mattice, Steve Stebner, and Hyrum Lappalainen in
writing that this has been done and that the discharges
will not be used against them in any way.MADERAELECTRIC, INC. ANDITSALTER
EGOWILLIAMJ. WHALEYD
/B/AMADERAELECTRIC, ASOLEPROPRI
-ETORSHIP